Exhibit 10.2

EXECUTION VERSION

FIRST AMENDMENT TO SIXTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This First Amendment to Sixth Amended and Restated Loan and Security Agreement
(this “Amendment”) is made as of November 21, 2017, among Regional Management
Corp. (“Regional”), Regional Finance Corporation of South Carolina, Regional
Finance Corporation of Georgia, Regional Finance Corporation of Texas, Regional
Finance Corporation of North Carolina, Regional Finance Corporation of Alabama,
Regional Finance Corporation of Tennessee, Regional Finance Company of New
Mexico, LLC, Regional Finance Company of Oklahoma, LLC, Regional Finance Company
of Missouri, LLC, Regional Finance Company of Georgia, LLC, RMC Financial
Services of Florida, LLC, Regional Finance Company of Louisiana, LLC, Regional
Finance Company of Mississippi, LLC, Regional Finance Company of Kentucky, LLC
and Regional Finance Company of Virginia, LLC (each individually a “Borrower”
and collectively the “Borrowers”), the financial institutions listed as lenders
on the signature pages to this Amendment (such financial institutions, together
with their respective successors and assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”) and Bank of
America, N.A. as agent for the Lenders (in its capacity as agent, the “Agent”).

RECITALS

WHEREAS, the Borrowers, the Lenders and the Agent are parties to that certain
Sixth Amended and Restated Loan and Security Agreement, dated as of June 20,
2017 (as may be further amended, restated, modified, substituted, extended, or
renewed from time to time, and together with all of its exhibits, schedules and
attachments thereto, collectively the “Loan Agreement”);

WHEREAS, the Borrowers acknowledge that as of the close of business on
November 20, 2017, there was outstanding the aggregate principal amount of
$474,203,608.83 under the Loan Agreement in respect of the outstanding principal
amount of Revolving Loans and the undrawn face amount of all outstanding Letters
of Credit;

WHEREAS, the Borrowers have requested that the Agent and the Lenders modify
certain provisions of the Loan Agreement and the Agent and the Lenders have
agreed to do so subject to the terms and conditions set forth herein;

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto do hereby agree as follows:

Section 1 DEFINED TERMS; RECITALS.

Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Loan Agreement. The Borrowers, the Lenders
and the Agent agree that the Recitals above are a part of this Amendment.



--------------------------------------------------------------------------------

Section 2 AMENDMENTS. The Loan Agreement is hereby amended as follows:

 

  a. Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of “Existing Term Loan Transaction” and replacing it with the
following:

 

  •   “Existing Term Loan Transaction shall mean that certain Credit Agreement,
subject to the Intercreditor Agreement, originally dated as of December 11, 2015
and as amended and restated pursuant to that certain Amended and Restated Credit
Agreement dated as of November 21, 2017, by and among Regional Management
Receivables, LLC, as borrower, Regional Management Corp., as servicer, the
lenders from time to time party thereto, Wells Fargo Securities, LLC, as
administrative agent for the lenders, and Wells Fargo Bank, National
Association, as account bank, collateral custodian, and backup servicer.”

 

  b. Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of “Intercreditor Agreement” and replacing it with the following:

 

  •   “Intercreditor Agreement shall mean that certain Second Amended and
Restated Intercreditor Agreement originally dated June 20, 2017, and as amended
by that certain Amendment No. 1 to Intercreditor Agreement dated November 21,
2017, entered into by the Agent, the Collateral Agent, Regional, in its
individual capacity and as servicer under the Securitization Documents and the
other parties thereto, including any Securitization Agent or any Warehouse
Facility Agent and as acknowledged by the Borrowers, Regional Management
Receivables, LLC, Regional Management Receivables II, LLC and any Special
Purpose Subsidiary formed for the purpose of entering into any Warehouse
Facility or Securitization, as such Second Amended and Restated Intercreditor
Agreement, as amended, may be further amended, restated or otherwise modified
and in effect from time to time, among the Persons then party thereto.”

 

  c. The Schedules attached to the Loan Agreement are hereby replaced with the
Schedules attached hereto as Exhibit A.

Section 3 REPRESENTATIONS AND WARRANTIES.

Each of the Borrowers hereby represents and warrants to the Agent, as of the
Amendment Effective Date, as follows:

3.1 Authorization; Enforceability; Ratification. This Amendment has been duly
and validly executed by an authorized officer of such Borrower and constitutes
the legal, valid and binding obligation of such Borrower enforceable against
such Borrower in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally. The Loan Agreement remains in full force and effect
and remains the valid and binding obligation of each such Borrower enforceable
against such Borrower in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally.

 

2



--------------------------------------------------------------------------------

3.2 No Default or Event of Default. No Default or Event of Default is existing
under the Loan Agreement and no Default or Event of Default will occur as a
result of the effectiveness of this Amendment.

3.3 Restatement of Representations and Warranties; Schedules. The
representations and warranties of such Borrower contained in the Loan Agreement
and the other Loan Documents are true and correct in all material respects
(except that if any such representation or warranty contains any materiality
qualifier, such representation or warranty shall be true and correct in all
respects) on and as of the date of this Amendment as though made on the date of
this Amendment (except for representations and warranties that expressly relate
to an earlier date). The Schedules to the Loan Agreement are accurate and
complete on and as of the date of this Amendment (except for Schedules that
expressly relate to an earlier date).

Section 4 CONDITIONS TO EFFECTIVENESS.

This Amendment shall become effective (the “Amendment Effective Date”) when and
only when (a) this Amendment shall be executed and delivered by each Borrower,
the Agent and the Lenders, (b) the Agent shall have received a certificate of
the Secretary of each Borrower as to (x) resolutions of its board of directors,
or applicable governing body, then in full force and effect authorizing the
execution, delivery and performance of this Amendment and (y) the incumbency
signatures of those of its officers authorized to act with respect to this
Amendment, (c) the Agent shall have received an executed Reaffirmation from the
Guarantors, (d) the Agent shall have received a fee in the amount of $1,000.00
in connection with this Amendment, and (e) the Agent shall have received the
First Amendment to Second Amended and Restated Intercreditor Agreement dated the
date hereof, executed by the parties to the Intercreditor Agreement.

 

3



--------------------------------------------------------------------------------

Section 5 CONSENT

The Agent and the Lenders hereby consent for all purposes under the Loan
Agreement and the other Loan Documents (including, without limitation,
Section 8.18(a) of the Loan Agreement), to Regional’s entering into that certain
Amended and Restated Credit Agreement dated November 21, 2017 by and among
Regional Management Receivables, LLC, as borrower, Regional Management Corp., as
servicer, the lenders from time to time party thereto, Wells Fargo Securities,
LLC, as administrative agent for the lenders, and Wells Fargo Bank, National
Association, as account bank, collateral custodian, and backup servicer, and to
consummating the transactions contemplated thereby; provided, however, that such
consent shall not be interpreted as constituting a waiver of any other Events of
Default that might arise from the consummation of such transaction pursuant to
the terms of the Loan Documents.

Section 6 MISCELLANEOUS.

6.1 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to any
conflict of law principles that would cause the laws of another jurisdiction to
apply (except federal laws relating to national banks).

6.2 Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Amendment.

6.3 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, and all of which taken
together shall constitute but one and the same instrument, and counterparts
hereof may be delivered by facsimile or .PDF electronic transmission which shall
be effective as a manually signed original counterpart.

6.4 Headings. Section headings used in this Amendment are for the convenience of
reference only and are not a part of this Amendment for any other purpose.

6.5 Negotiations. By accepting this Amendment, each Borrower acknowledges and
agrees that all of the provisions contained herein were negotiated and agreed to
in good faith after discussion with the Agent.

6.6 Nonwaiver. Except as set forth in Sections 2 and 5 above or as otherwise
expressly set forth herein, the execution, delivery, performance and
effectiveness of this Amendment shall not operate as, or be deemed or construed
to be, a waiver: (a) of any right, power or remedy of the Agent under the Loan
Agreement or the other Loan Documents or (b) of any term, provision,
representation, warranty or covenant contained in the Loan Agreement or any
other Loan Document. Further, none of the provisions of this Amendment shall
constitute, or be deemed to be or construed as, a waiver of any Default or Event
of Default under the Loan Agreement.

 

4



--------------------------------------------------------------------------------

6.7 Reference to and Effect on the Loan Agreement; Successor and Assigns. Upon
the effectiveness of this Amendment, each reference in the Loan Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import shall
mean and be a reference to the Loan Agreement, as modified by this Amendment and
each reference to the Loan Agreement in any other document, instrument or
agreement executed and/or delivered in connection with the Loan Agreement shall
mean and be a reference to the Loan Agreement, as modified by this Amendment.
This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns.

6.8 Acknowledgment; Release of Claims. No Borrower is aware of any claim or
offset against, or defense or counterclaim to, such Borrower’s obligations or
liabilities under the Loan Agreement or any Loan Document to which it is a
party. In consideration of the Lenders’ agreements contained in this Amendment,
each Borrower hereby irrevocably releases and forever discharges the Agent and
its Affiliates, subsidiaries, successors, assigns, directors, officers,
employees, agents, consultants and attorneys (each, a “Released Person”) of and
from any and all claims, suits, actions, investigations, proceedings or demands,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law of any kind or character, known or
unknown, which such Borrower ever had or now has against the Agent or any other
Released Person which relates, directly or indirectly, to any acts or omissions
of the Agent or any other Released Person relating to the Loan Agreement or any
Loan Document on or prior to the date hereof.

6.9 Reaffirmation. Each of the parties hereto (as debtor, grantor, pledgor,
guarantor, assignor, or in any other similar capacity in which such party grants
liens or security interests in its property or otherwise acts as accommodation
party or guarantor, as the case may be, under the Loan Documents) hereby:
(i) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under the Loan Agreement and the other Loan Documents
to which it is a party and (ii) to the extent such party has granted liens on or
security interests in any of its property pursuant to the Loan Agreement or any
other Loan Document as security for or otherwise guaranteed the Obligations,
ratifies and reaffirms such guarantee and grant of security interests and liens
and confirms and agrees that such security interests and liens hereafter secure
all of the Obligations. Each of the parties hereto hereby consents to this
Amendment and hereby ratifies and affirms the Loan Agreement and the other Loan
Documents, as modified hereby.

6.10 Waiver of Jury Trial. Each party hereto waives to the fullest extent
permitted by law, any right it may have to a trial by jury of any claim,
counterclaim, action or other proceeding arising under or relating to this
amendment or the transactions contemplated hereby.

6.11 Loan Document. This Amendment is a Loan Document.

 

5



--------------------------------------------------------------------------------

6.12 Fees and Expenses. The Borrowers shall pay all outstanding costs, expenses
and fees of the Agent and its advisors, service providers and legal counsels
incurred in connection with the documentation of this Amendment, in the manner
and to the extent set forth in the Loan Agreement.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers or agents thereunto duly authorized as of
the date first written above.

 

BORROWERS REGIONAL MANAGEMENT CORP. REGIONAL FINANCE CORPORATION OF SOUTH
CAROLINA REGIONAL FINANCE CORPORATION OF GEORGIA REGIONAL FINANCE CORPORATION OF
TEXAS REGIONAL FINANCE CORPORATION OF NORTH CAROLINA REGIONAL FINANCE
CORPORATION OF ALABAMA REGIONAL FINANCE CORPORATION OF TENNESSEE REGIONAL
FINANCE COMPANY OF OKLAHOMA, LLC REGIONAL FINANCE COMPANY OF NEW MEXICO, LLC
REGIONAL FINANCE COMPANY OF MISSOURI, LLC REGIONAL FINANCE COMPANY OF GEORGIA,
LLC REGIONAL FINANCE COMPANY OF MISSISSIPPI, LLC REGIONAL FINANCE COMPANY OF
LOUISIANA, LLC RMC FINANCIAL SERVICES OF FLORIDA, LLC
REGIONAL FINANCE COMPANY OF KENTUCKY, LLC
REGIONAL FINANCE COMPANY OF VIRGINIA, LLC, as Regional Borrowers By:   /s/
Donald E. Thomas                                            Name: Donald E.
Thomas Title: EVP and CFO Address: 979 Batesville Road, Suite B, Greer, South
Carolina 29651 (with a mailing address of Post Office Box 776, Mauldin, South
Carolina 296662)



--------------------------------------------------------------------------------

AGENT BANK OF AMERICA, N.A., as Agent

By:  

/s/ Bruce Jenks

Name:   Bruce Jenks Title:   Senior Vice President Address:   4 Sentry Parkway,
Suite 200   Blue Bell, PA 19422 Attn:   Bruce Jenks LENDERS BANK OF AMERICA,
N.A., as a Lender and Letter of Credit Issuer

By:  

/s/ Bruce Jenks

Name: Bruce Jenks Title: Senior Vice President Commitment = $215,000,000.00 BMO
HARRIS FINANCING, INC., as a Lender

By:  

/s/ Michael S. Cameli

Name: Michael S. Cameli Title: Director Commitment = $108,000,000.00 FIRST
TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Blake Chandler

Name:   Blake Chandler Title:   Vice President Commitment = $40,000,000.00



--------------------------------------------------------------------------------

SYNOVUS BANK as a Lender

By:  

/s/ Chris S. Abele

Name: Chris S. Abele Title: Sr. Director Commitment = $25,000,000.00 TEXAS
CAPITAL BANK, N.A. as a Lender

By:  

/s/ Stephanie Bowman

Name: Stephanie Bowman Title: SVP Commitment = $35,000,000.00

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender By:  

/s/ William M. Laird

Name: William M. Laird Title: SVP Commitment = $165,000,000.00 CAPITAL BANK,
N.A. as a Lender

By:  

/s/ Lam B. Britton

Name: Lam B. Britton Title: SVP Commitment = $20,000,000.00 BANKUNITED, N.A. as
a Lender

By:  

/s/ Stephen Derby

Name: Stephen Derby Title: SVP Commitment = $30,000,000.00



--------------------------------------------------------------------------------

EXHIBIT A

See attached.



--------------------------------------------------------------------------------

SCHEDULE 4.4

LOCATIONS OF BOOKS AND RECORDS AND COLLATERAL

The following is a correct and complete list of the locations of all books and
records concerning the Collateral, the locations of the Collateral, and the
locations of all Borrowers’ places of business as of the Closing Date:

979 Batesville Road, Suite B, Greer, South Carolina 29651

The following branch locations:

 

Branch #

  

Street Address

  

City

  

State

  

Zip

101    101 Verdae Boulevard, Suite 130    Greenville    SC    29607-3887 103   
1544 West Floyd Baker Blvd    Gaffney    SC    29341-1204 104    7800 Rivers
Ave. Suite 1450    North Charleston    SC    29406-3241 105    120 Highway 14,
Suite C    Simpsonville    SC    29681-6056 106    2303 Boundary Street, Suite 3
   Beaufort    SC    29902-3720 107    1200 Sam Rittenburg Blvd, Suite B   
Charleston    SC    29407-5006 108    6729 Two Notch Road, Suite L    Columbia
   SC    29223-7535 109    314 Richland Avenue West    Aiken    SC    29801-3868
110    110 A North Memorial Avenue    Walterboro    SC    29488-3908 111    1641
Springdale Dr, Suite C    Camden    SC    29020-2091 112    592 North Anderson
Road    Rock Hill    SC    29730-7300 113    251 Broad Street    Sumter    SC   
29150-4146 114    1450 W.O. Ezell Blvd, Suite 950    Spartanburg    SC   
29301-1500 115    716 B Montague Avenue    Greenwood    SC    29649-1439 118   
1610 Church Street, Suite D    Conway    SC    29526-2960 119    1113 N. Fraser
Street    Georgetown    SC    29440-2851 121    2705 C North Main Street   
Anderson    SC    29621-3283 122    1136 Orangeburg Mall Circle    Orangeburg   
SC    29115-3439 123    810 Dutch Square Blvd., Suite 102    Columbia    SC   
29210-7318 124    145 Highway 15 & 401 Bypass, Suite 7    Bennettsville    SC   
29512-4359 125    112 East Carolina Avenue    Hartsville    SC    29550-4214 126
   115 E Richardson Avenue    Summerville    SC    29483-6332 127    2889 Main
Street    Newberry    SC    29108-4133 128    109 East Main Street    Lake City
   SC    29560-2626 129    410 D North Duncan Bypass    Union    SC   
29379-8641 130    517 Radford Blvd, Suite D    Dillon    SC    29536-2469 131   
1309 B West Poinsett Street    Greer    SC    29650-1251 132    605 Broadway
Street    Myrtle Beach    SC    29577-3814 133    5809 Calhoun Memorial Hwy,
Suite K    Easley    SC    29640-3876 134    1137-B Hwy 9 Bypass W    Lancaster
   SC    29720-4781 135    1107 East Godbold Street    Marion    SC   
29571-3907 136    129 Lee Avenue    Hampton    SC    29924-3439 137    1612
State Rd, Suite A-14    Cheraw    SC    29520-5106



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

  

Zip

139    141 E. Church Street, Suite M    Batesburg-Leesville    SC    29070-7066
140    104 Bi-Lo Way, Suite A2    Moncks Corner    SC    29461-3975 141    197
Main Street    Barnwell    SC    29812-1847 142    721 US Hwy 321 BYP South,
Unit 11    Winnsboro    SC    29180-6326 143    3720 Boiling Springs Rd, Suite F
   Boiling Springs    SC    29316-5760 144    211 Oconee Square Drive    Seneca
   SC    29678-2546 145    507 N Harper Street, Suite D    Laurens    SC   
29360-2337 146    348 North Highway 701 Unit 1    Loris    SC    29569-2464 147
   404 E. Martintown Road, Suite D    North Augusta    SC    29841-4236 148   
938 E. Liberty Street    York    SC    29745-1662 149    200 West Mill Street   
Kingstree    SC    29556-3340 151    134 Saint James Avenue, Suite 6    Goose
Creek    SC    29445-2995 153    229 Apple Square Plaza    Edgefield    SC   
29824-4203 154    218 City Square    Belton    SC    29627-1433 155    1035
Johnnie Dodds Blvd., Suite C-7    Mt. Pleasant    SC    29464-6154 156    867
U.S. Highway 17 South    North Myrtle Beach    SC    29582-3428 157    7509
Garners Ferry Road, Suite F    Columbia    SC    29209-2664 158    3405 White
Horse Road, Suite C    Greenville    SC    29611-5947 160    7249 Saint Andrews
Road, Suite B    Columbia    SC    29212-1178 161    400 N Dobys Bridge Rd,
Suite 103    Fort Mill    SC    29715-6805 180    2523 S. Cashua Dr.    Florence
   SC    29501-5350 187    475 N Main Street, Suite D    Hemingway    SC   
29554-9191 189    103 South Brooks Street    Manning    SC    29102-3111 190   
509 12th Street    West Columbia    SC    29169-6334 301    2301 Wade Hampton
Blvd., Suite 3    Greenville    SC    29615-1059 303    100 Forum Dr, Suite 4   
Columbia    SC    29229-7945 304    110 Garner Road, Suite 10    Spartanburg   
SC    29303-3155 305    1884 Columbia Road    Orangeburg    SC    29115-3365 306
   1222 West Evans Street    Florence    SC    29501-3322 307    8600 Dorchester
Rd, Suite 203    North Charleston    SC    29420-7383 308    479 Bypass 72 NW,
Suite 111    Greenwood    SC    29649-1405 309    5175 Sunset Blvd., Suite 4   
Lexington    SC    29072-7320 311    124 Commons Parkway    Anderson    SC   
29621-4133 312    1300 Savannah Highway, Suite 11    Charleston    SC   
29407-7849 313    708 Bultman Drive    Sumter    SC    29150-2517 501    2523
East 5th Street    Tyler    TX    75701-3544 502    500 8th Avenue, Suite 100   
Fort Worth    TX    76104-2065 503    217 S. Oklahoma Ave, Suite D    Weslaco   
TX    78596-7970 504    2912 North Laurent Street    Victoria    TX   
77901-4141 505    2501 N. 23rd Street, Suite 30    McAllen    TX    78501-7891
506    318 East Jackson Street    Harlingen    TX    78550-6850 507    502 West
Calton Road, Suite 109    Laredo    TX    78041-6631



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

  

Zip

508    2200 Boca Chica Blvd, Suite 104    Brownsville    TX    78521-2241 509   
1121 SW Military Drive, Suite 103    San Antonio    TX    78221-1672 510    4918
Ayers Road, Suite 136    Corpus Christi    TX    78415-1431 511    530 S Zapata
Highway, Suite 3    Laredo    TX    78043-5037 512    2400 Veterans Blvd, Suite
10    Del Rio    TX    78840-3136 513    4761 E Hwy 83, Suite B    Rio Grande
City    TX    78582-6494 514    2708 H East Griffin Parkway    Mission    TX   
78572-3309 515    206 B San Antonio Street    San Marcos    TX    78666-5585 516
   14145 Nacogdoches Road, Suite 1    San Antonio    TX    78247-1931 517    220
Jefferson Street    Eagle Pass    TX    78852-4820 518    2551 Judson Road,
Suite C    Longview    TX    75605-4645 519    8868 Research Blvd., Suite 705   
Austin    TX    78758-8522 520    3221 Wurzbach Road    San Antonio    TX   
78238-4002 521    218 East Kleberg Avenue    Kingsville    TX    78363-4573 522
   840 Secretary Drive    Arlington    TX    76015-1640 523    817 West Pioneer
Parkway, Suite 156    Grand Prairie    TX    75051-4738 524    1615 North Valley
Mills Drive    Waco    TX    76710-2552 525    3655 Fredericksburg Road, Suite
119    San Antonio    TX    78201-3859 526    1919 South Texas Ave    Bryan   
TX    77802-1832 527    2314 C West Adams Avenue    Temple    TX    76504-3931
528    2725 NE 28th Street, Suite 130    Fort Worth    TX    76111-2966 529   
1918 North Story Road    Irving    TX    75061-1936 530    3115 South 1st, Suite
300    Garland    TX    75041-3422 531    719 West William Cannon Drive, Suite
112    Austin    TX    78745-3981 532    1645 E. Canton Rd    Edinburg    TX   
78542-2925 533    1804 Wirt Road    Houston    TX    77055-2407 534    5517
Airline Drive, Suite E    Houston    TX    77076-4946 535    3910 Fairmont
Parkway, Suite D    Pasadena    TX    77504-3066 536    12220 Murphy Road, Suite
H    Stafford    TX    77477-2410 537    6240 Phelan Blvd    Beaumont    TX   
77706-6120 538    4525 Rigsby Avenue, Suite 106    San Antonio    TX   
78222-1275 539    459 Uvalde Road    Houston    TX    77015-3717 540    3401 W.
Davis Street, Suite A1    Conroe    TX    77304-1841 541    6003 Bellaire Blvd.,
Suite G    Houston    TX    77081-5421 542    500 N. Oregon, Suite E    El Paso
   TX    79901-1124 543    8720 Alameda Ave., Suite A    El Paso    TX   
79907-6275 544    10755 N. Loop Drive, Suite P    Socorro    TX    79927-4694
545    3333 N. Yarbrough Dr., Suite V    El Paso    TX    79925-1739 546    9861
Dyer Street, Suite 4    El Paso    TX    79924-4747 547    6920 Delta Drive,
Suite 2    El Paso    TX    79905-5519 548    1605 George Dieter Drive, Suite
302    El Paso    TX    79936-6586 549    3806 Avenue I, Suite 22    Rosenberg
   TX    77471-3951



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

  

Zip

550    7500 Eckhert Road, Suite 460    San Antonio    TX    78240-3068 551   
5015 FM 2920 Road, Suite B    Spring    TX    77388-3114 552    230 W. Parker
Road, Suite 190    Plano    TX    75075-2383 553    11819 West Avenue, Suite 2
   San Antonio    TX    78216-2533 554    3465 W. Walnut Street, Suite 107   
Garland    TX    75042-7169 555    1015 S. Mays Street, Suite 101    Round Rock
   TX    78664-6745 556    6242 Rufe Snow Drive, Suite 230    North Richland
Hills    TX    76148-3347 557    1703 Shaver Street    Pasadena    TX   
77502-2027 558    2550 Broadway Street    Pearland    TX    77581-4904 559   
11925 Southwest Freeway, Suite 6    Stafford    TX    77477-2300 560    4485
North Freeway    Houston    TX    77022-6229 561    873 S. Mason Road, Suite 324
   Katy    TX    77450-3882 562    3917 W. Camp Wisdom Road, Suite 107    Dallas
   TX    75237-2468 563    2506 25th Avenue North, Suite 2    Texas City    TX
   77590-4666 564    2901 Alta Mere Drive, Suite 1000    Fort Worth    TX   
76116-4180 565    1700 N. Zaragoza Rd., Suite 103    El Paso    TX    79936-7964
566    14181 Northwest Freeway    Houston    TX    77040-5013 567    1931 Texas
Parkway    Missouri City    TX    77489-3121 568    1101 E. Highway 6, Suite A
   Alvin    TX    77511-2878 569    2364 E. Southcross Blvd.    San Antonio   
TX    78223-2263 570    1420 FM 1960 Bypass Rd. E, Suite 118    Humble    TX   
77338-3934 571    5488 Walzem Rd    San Antonio    TX    78218-2125 572    2301
N. Collins Street, Suite 116    Arlington    TX    76011-2645 573    901 N. Raul
Longoria Rd, Suite 4    San Juan    TX    78589-3747 574    4010 W. Commerce St,
Suite 101    San Antonio    TX    78207-3650 575    4902 Holly Rd, Suite 112   
Corpus Christi    TX    78411-4767 576    16876 Stuebner Airline Rd    Spring   
TX    77379-6207 577    713 W. Wheatland Rd    Duncanville    TX    75116-4520
578    3719 N. Fry Rd, Suite O    Katy    TX    77449-6740 579    4509 50th
Street    Lubbock    TX    79414-3611 580    4070 N. Belt Line Road, Suite 153
   Irving    TX    75038-5010 581    12637 Westheimer Rd, Suite 150    Houston
   TX    77077-5746 582    9714 Potranco Road, Suite 113    San Antonio    TX   
78251-9617 583    2400 E. Oltorf Street, Suite 12A    Austin    TX    78741-4567
584    2644 SW 34th Avenue    Amarillo    TX    79109-4806 585    1607 East 8th
Street, Suite A    Odessa    TX    79761-4806 586    2252 E. Main Street   
Uvalde    TX    78801-4947 587    1645 Pat Booker Road, Suite 115    Universal
City    TX    78148-3400 588    810 E. Veterans Blvd,Suite F    Palmview    TX
   78572-5019 589    3552 Sherwood Way    San Angelo    TX    76901-3533 590   
7097 N Expressway 77, Suite 4    Olmito    TX    78575-9808 591    3482 Catclaw
Drive    Abilene    TX    79606-8224



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

  

Zip

592    1909 Texoma Parkway, Suite G    Sherman    TX    75090-2668 593    3301
E. Rancier Ave, Suite 103G    Killeen    TX    76543-7855 594    601 Sunset
Street    Denton    TX    76201-2665 595    1812 Santa Fe Dr, Suite D   
Weatherford    TX    76086-6429 596    2708 Southwest Pkwy, Suite 114    Wichita
Falls    TX    76308-3727 597    386 Landa St, Suite B    New Braunfels    TX   
78130-5401 598    120 FM2821 Rd W, Suite C    Huntsville    TX    77320-8414 601
   11 Crispin Ct, Suite 103    Asheville    NC    28803-8208 602    2367 Hwy 70
SE    Hickory    NC    28602-8300 650    2568 West Franklin Blvd    Gastonia   
NC    28052-1250 651    7309 East Independence Blvd., Suite 24    Charlotte   
NC    28227-9439 652    1897 E. Broad Street    Statesville    NC    28625-4307
653    3733 B Farmington Drive    Greensboro    NC    27407-6246 654    2108 N
Centennial Street, Suite 114    High Point    NC    27262-7742 655    3193 D
Peters Creek Parkway    Winston Salem    NC    27127-4710 656    811 South Jake
Alexander Blvd    Salisbury    NC    28147-9058 657    9601 North Tryon Street,
Suite H    Charlotte    NC    28262-8460 658    3306 Highway 74 West, Unit D   
Monroe    NC    28110-8695 659    6407 South Blvd., Suite J    Charlotte    NC
   28217-4401 660    638 Spartanburg Highway, Suite 30    Hendersonville    NC
   28792-5921 661    2140 South Church Street    Burlington    NC    27215-5328
662    1231 Rockingham Rd.    Rockingham    NC    28379-4958 663    1337 C East
Dixie Drive    Asheboro    NC    27203-8889 664    3379 Cloverleaf Parkway   
Kannapolis    NC    28083-6991 665    1941 Hoffman Road, Suite 10    Gastonia   
NC    28054-7524 667    2403 Battleground Avenue, Suite 10    Greensboro    NC
   27408-4035 668    420 Eastwood Road, Suite 101    Wilmington    NC   
28403-1866 669    1829 Capital Boulevard, Suite 105    Raleigh    NC   
27604-2177 670    5410 NC Highway 55, Suite R    Durham    NC    27713-7802 671
   4964 Martin View Lane    Winston Salem    NC    27104-5066 672    1111
Ireland Drive, Suite 102    Fayetteville    NC    28304-3329 673    5069
Fayetteville Rd    Lumberton    NC    28358-2107 674    3250 Wilkinson Blvd.,
Suite H    Charlotte    NC    28208-5667 675    1330 Fifth Avenue, Suite 250   
Garner    NC    27529-3638 676    2630 S. Main Street, Suite 103    High Point
   NC    27263-1941 677    12265 Capital Blvd.    Wake Forest    NC   
27587-6200 678    4731 Ramsey Street    Fayetteville    NC    28311-1614 679   
260 Summit Square Blvd, Unit A6    Winston Salem    NC    27105-1461 680    2316
S. 17th Street, Suite 120    Wilmington    NC    28401-7913 681    1331 Mebane
Oaks Rd    Mebane    NC    27302-9681 682    5539 W. Market St    Greensboro   
NC    27409-2525 683    3607 Matthews Mint Hill Road, Suite 10    Matthews    NC
   28105-4146



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

  

Zip

684    460 Moye Blvd, Suite 103    Greenville    NC    27834-2886 685    5279 N.
Roxboro Road, Suite E, Box 8    Durham    NC    27712 701    7118 Maynardville
Highway    Knoxville    TN    37918-5738 702    3014 Bristol Highway, Suite 3   
Johnson City    TN    37601-1512 703    421 West Stone Drive, Suite 3   
Kingsport    TN    37660-3270 704    1135 Volunteer Parkway, Suite 1    Bristol
   TN    37620-4658 705    5716 Ringgold Road, Unit 106    Chattanooga    TN   
37412-3597 706    891 Keith Street NW, Suite 6    Cleveland    TN    37311-1879
707    126 The Crossings    Crossville    TN    38555-8754 708    1645 Downtown
West Blvd., Unit 11    Knoxville    TN    37919-5411 709    516 S. Willow Avenue
   Cookeville    TN    38501-3727 710    1631 E. Andrew Johnson Highway   
Morristown    TN    37814-5401 711    1240 NW Broad Street    Murfreesboro    TN
   37129-1713 712    224 West Main Street, Suite D    Lebanon    TN   
37087-2680 713    136 Bear Creek Pike, Suite E    Columbia    TN    38401-2484
714    2565 East Andrew Johnson Highway    Greeneville    TN    37745-0951 715
   319 Vann Drive, Suite B    Jackson    TN    38305-6032 716    2021 Gallatin
Pike North, Suite 240    Madison    TN    37115-2029 717    200 Able Drive,
Suite 16    Dayton    TN    37321-6034 718    121 Henslee Drive, Suite H   
Dickson    TN    37055-2076 719    1321 Bell Road    Antioch    TN    37013-3730
720    371 West Church Street    Lexington    TN    38351-2096 721    7444
Winchester Road, Suite 104    Memphis    TN    38125-2206 801    449 George
Wallace Drive    Gadsden    AL    35903-2282 802    2314 6th Avenue SE, Suite B
   Decatur    AL    35601-6565 803    4925 University Drive, Suite 110   
Huntsville    AL    35816-1849 804    2801 Mall Road, Suite 9    Florence    AL
   35630-1676 805    8144 U.S. Hwy 431    Albertville    AL    35950-1135 806   
1225 Snow Street, Suite 4    Oxford    AL    36203-1964 807    1710 2nd Avenue
SW, Suite 5    Cullman    AL    35055-5337 808    1845 Montgomery Hwy, Suite 221
   Hoover    AL    35244-2501 809    2001 Skyland Blvd. East, Suite C-1   
Tuscaloosa    AL    35405-1545 810    1930 Edwards Lake Road, Suite 120   
Birmingham    AL    35235-3719 811    246 Interstate Commercial Park Loop   
Prattville    AL    36066-7361 812    3074 Ross Clark Circle, Suite 8    Dothan
   AL    36301-1194 813    2140 E. University Drive, Suite E    Auburn    AL   
36830-1853 814    6144 Atlanta Highway    Montgomery    AL    36117-2800 815   
3304 U.S. Highway 80 West, Suite E    Phenix City    AL    36870-6405 816    220
Town Mart    Clanton    AL    35045-3784 817    792 Commerce Drive, Suite 101   
Alexander City    AL    35010-4213 818    5238 U.S. Highway 90 W, Suite D   
Mobile    AL    36619-4220 819    5031 Ford Parkway, Suite 104    Bessemer    AL
   35022-5284



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

  

Zip

820    6345 Airport Boulevard, Suite G    Mobile    AL    36608-3127 821    1237
Highway 231 South    Troy    AL    36081-3054 822    631 Willow Lane, Suite K   
Greenville    AL    36037-8028 823    1605 S. Broad Street    Scottsboro    AL
   35768-2610 824    458 1st Street SW    Alabaster    AL    35007-9703 825   
4405 N. College Avenue, Suite C    Jackson    AL    36545-2045 826    1123 N.
McKenzie Street    Foley    AL    36535-3550 827    1209 N. Main Avenue   
Sylacauga    AL    35150-1648 828    33208 Highway 43, Suite A    Thomasville   
AL    36784-1631 829    906 McMeans Avenue, Suite B    Bay Minette    AL   
36507-3308 830    306 Palisades Blvd, Suite 4    Homewood    AL    35209-5148
831    632 Boll Weevil Circle    Enterprise    AL    36330-2734 870    1310
Quintard Avenue    Anniston    AL    36201-4620 871    959 Gilbert Ferry Road,
SE Suite M    Attalla    AL    35954-3335 872    3186 Alabama Highway 157   
Cullman    AL    35058-0686 873    841 Odum Road, Suite 105    Gardendale    AL
   35071-4112 875    1811 Highway 78 East, Suite 110    Jasper    AL   
35501-4081 876    2206 Village Drive    Moody    AL    35004-3241 881    583
Brindlee Mountain Pkwy    Arab    AL    35016-1054 882    920 Highway 72 E   
Athens    AL    35611-4318 883    981 U.S. Highway 431 South    Boaz    AL   
35957-1749 886    2415 Rosedale St, Suite C    Muscle Shoals    AL    35661-6427
887    2308 Gault Avenue North    Fort Payne    AL    35967-3644 888    587
Highway 31 NW, Suite A,    Hartselle    AL    35640-4470 889    700 Airport
Road, Suite E    Huntsville    AL    35802-4360 891    80 McFarland Blvd., Suite
2    Northport    AL    35476-3332 893    305 East Battle Street, Suite A   
Talladega    AL    35160-2421 894    2401 Stemley Bridge Rd, Ste 13    Pell City
   AL    35128-2393 901    9200 S. Pennsylvania Ave    Oklahoma City    OK   
73159-6902 902    2108 A W. Lindsey Street    Norman    OK    73069-4108 903   
6221 N. Meridian Avenue    Oklahoma City    OK    73112-1249 904    1300 West
Vandament Avenue, Suite 2301    Yukon    OK    73099-4575 905    1510 N.
Kickapoo Avenue, Suite 1    Shawnee    OK    74804-4331 906    7505 SE 15th
Street    Midwest City    OK    73110-5425 907    1915 W. Gore Boulevard, Suite
3    Lawton    OK    73501-3661 908    1208 North York Street, Suite B   
Muskogee    OK    74403-2562 909    3202 S. Memorial Drive, Suite 7A    Tulsa   
OK    74145-1322 910    1231 SE Frank Phillips Blvd    Bartlesville    OK   
74003-4321 911    806 S. Aspen Avenue, Suite B    Broken Arrow    OK   
74012-4884 912    305 W. Taft Road    Sapulpa    OK    74066-5436 913    1942 S.
Highway 66    Claremore    OK    74019-4371 914    1500 Hoppe Boulevard, Suite 6
   Ada    OK    74820-2309



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

  

Zip

915    120 N 5th Street    Chickasha    OK    73018-2406 916    302 W. Edmond
Road    Edmond    OK    73003-5600 917    1212 Merrick Drive, Suite 5    Ardmore
   OK    73401-1824 918    2329 W. Willow Road    Enid    OK    73703-2433 919
   639 NW 7th Street    Moore    OK    73160-3803 920    701 N Main Street   
Stillwater    OK    74075-5410 921    200 E. Choctaw Avenue    McAlester    OK
   74501-5026 922    111 S. Main Street    Miami    OK    74354-7024 923    3040
S. Muskogee Avenue, Suite 101    Tahlequah    OK    74464-5485 924    2135 NW
23rd St    Oklahoma City    OK    73107-2401 925    512 Plaza Court    Sand
Springs    OK    74063-7915 926    2501 N 14th Street    Ponca City    OK   
74601-1734 927    1519 N Highway 81    Duncan    OK    73533-1407 928    6961 S.
Lewis Avenue    Tulsa    OK    74136-3914 1001    2300 N Main Street, Suite 205
   Las Cruces    NM    88001-1117 1002    1215 Anthony Drive, Suite D    Anthony
   NM    88021-9371 1003    5504 Menaul Boulevard NE, Suite G-East   
Albuquerque    NM    87110-3184 1004    5300 Sequoia Rd NW, Suite L   
Albuquerque    NM    87120-1418 1005    1001 Golf Course Rd. SE, Suite 103   
Rio Rancho    NM    87124-2575 1006    200 1st Street, Suite C    Alamogordo   
NM    88310-6517 1007    3000 E. 20th Street, Suite B    Farmington    NM   
87402-5350 1008    2404 Cerrillos Road    Santa Fe    NM    87505-3392 1009   
1698 Rio Bravo Blvd SW, Suite C    Albuquerque    NM    87105-6000 1010    2013
N. Prince Street    Clovis    NM    88101-4858 1011    101 W. Broadway St   
Hobbs    NM    88240-6001 1012    107 E 5th Street    Roswell    NM   
88201-6205 1013    1331 Juan Tabo Blvd NE, Suite 2C    Albuquerque    NM   
87112-4463 1014    1405 S. Valley Drive, Suite 700    Las Cruces    NM   
88005-3132 1015    601 Main Street SE, Suite 23A    Los Lunas    NM   
87031-4309 1017    1900 E Historic Hwy 66, Suite E    Gallup    NM    87301-4883
1018    2514 7th St Ste E    Las Vegas    NM    87701-4988 1019    3301 Coors
Blvd NW, Suite 16    Albuquerque    NM    87120-1292 1101    6409 Abercorn
Street, Suite A    Savannah    GA    31405-5796 1102    3421-6 Cypress Mill Road
   Brunswick    GA    31520-2876 1103    2768 Cumberland Blvd SE    Smyrna    GA
   30080-3048 1104    3412 Wrightsboro Rd, Suite 902    Augusta    GA   
30909-1099 1105    1200 Ernest W Barrett Pkwy NW, Suite 216    Kennesaw    GA   
30144-4513 1106    690 Hwy 29 N, Suite 135    Athens    GA    30601-1545 1107   
322 Oak St, Suite 4    Gainesville    GA    30501-3580 1108    755 Lawrenceville
Suwanee Rd, Suite 1520    Lawrenceville    GA    30043-7344 1201    3260
Electric Road, Suite 501    Roanoke    VA    24018-6400 1202    165 Holt
Garrison Pkwy, Unit 560B    Danville    VA    24540-5949

 



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

  

Zip

1203    3920 Wards Rd, Suite E    Lynchburg    VA    24502-3569 1204    4511
John Tyler Hwy, Suite A    Williamsburg    VA    23185-2415 1205    614
Albemarle Square    Charlottesville    VA    22901-7406 1206    5694 Brook Road
   Richmond    VA    23227-2274 1207    65 Conston Ave    Christiansburg    VA
   24073-1164 1208    340 Town Center Dr    Abingdon    VA    24210-3248 1209   
7225 Bell Creek Rd, Suite 268    Mechanicsville    VA    23111-3503 1210    932
Edwards Ferry Rd NE, Suite B1    Leesburg    VA    20176-3324 1211    9668
Liberia Avenue    Manassas    VA    20110-1700 1212    241 Charles H Dimmock
Pkwy, Suite 1    Colonial Heights    VA    23834-2915 1213    14516 Smoketown Rd
   Woodbridge    VA    22192-4719 1214    3940 Plank Rd, Suite K   
Fredericksburg    VA    22407-6869 1215    14260-M Centreville Square   
Centreville    VA    20121-2364 1216    2516 S Pleasant Valley Rd    Winchester
   VA    22601-7010 1217    6810-A Bland Street    Springfield    VA   
22150-2612



--------------------------------------------------------------------------------

SCHEDULE 7.6

GAAP EXCEPTIONS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.9

PERMITTED LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.10

LICENSES

None.



--------------------------------------------------------------------------------

SCHEDULE 7.13

COMPLIANCE WITH LAWS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.16

SUBSIDIARIES

Each of the entities listed below is a direct or indirect wholly-owned
Subsidiary of Regional Management Corp. Unless otherwise indicated, the equity
interests of each Subsidiary are owned directly by Regional Management Corp.

 

Regional Finance Corporation of Alabama Regional Finance Corporation of Georgia
Regional Finance Corporation of North Carolina Regional Finance Corporation of
South Carolina Regional Finance Corporation of Tennessee Regional Finance
Corporation of Texas Regional Finance Company of Oklahoma, LLC (wholly-owned by
Regional Finance Corporation of North Carolina) Regional Finance Company of New
Mexico, LLC (wholly-owned by Regional Finance Corporation of South Carolina)
Regional Finance Company of Missouri, LLC Regional Finance Company of Louisiana,
LLC (wholly-owned by Regional Finance Corporation of North Carolina) Regional
Finance Company of Mississippi, LLC (wholly-owned by Regional Finance
Corporation of North Carolina) RMC Financial Services of Florida, LLC
(wholly-owned by Regional Finance Corporation of North Carolina) Regional
Finance Company of Georgia, LLC (wholly-owned by Regional Finance Corporation of
North Carolina) Regional Finance Company of Kentucky, LLC (wholly-owned by
Regional Finance Corporation of North Carolina) Regional Finance Company of
Virginia, LLC (wholly-owned by Regional Finance Corporation of North Carolina)
Upstate Motor Company Credit Recovery Associates, Inc. RMC Reinsurance, LTD
Regional Management Receivables, LLC Regional Management Receivables II, LLC



--------------------------------------------------------------------------------

SCHEDULE 7.19

BANK ACCOUNTS

 

Bank Name

  

Account
Number

  

City

  

State

  

Purpose

  

Company Name

  

Sweep
Account

Arvest Bank    XXXXXXXX    Bartlesville    OK    Depository    Regional Finance
Company of Oklahoma, LLC    BancFirst    XXXXXXXX    Ardmore    OK    Depository
   Regional Finance Company of Oklahoma, LLC    Bank Independent    XXXXXXXX   
Athens    AL    Depository    Regional Finance Corporation of Alabama    Bank of
America    XXXXXXXX    Charlotte    NC    Master Funding    Regional Management
Corp.    Bank of America    XXXXXXXX    Charlotte    NC    Master Depository   
Regional Management Corp.    Bank of America    XXXXXXXX    Charlotte    NC   
Accounts Payable    Regional Finance Company of New Mexico, LLC    Sweep Bank of
America    XXXXXXXX    Charlotte    NC    Payroll    Regional Management Corp.
   Sweep Bank of America    XXXXXXXX    Charlotte    NC    OK Checking   
Regional Management Corp.    Sweep Bank of America    XXXXXXXX    Charlotte   
NC    Depository    Regional Finance Corporation of South Carolina    Sweep Bank
of America    XXXXXXXX    Charlotte    NC    Depository    Regional Finance
Corporation of Texas    Sweep Bank of America    XXXXXXXX    Charlotte    NC   
Depository    Regional Finance Corporation of Texas    Sweep Bank of America   
XXXXXXXX    Charlotte    NC    Depository    Regional Finance Company of
Oklahoma, LLC    Sweep Bank of America    XXXXXXXX    Charlotte    NC   
Depository    Regional Finance Company of New Mexico, LLC    Sweep Bank of
America    XXXXXXXX    Charlotte    NC    Depository    Regional Finance
Corporation of North Carolina    Sweep Bank of America    XXXXXXXX   
Minneapolis    MN    Depository    Regional Management Receivables, LLC    BB &
T    XXXXXXXX    Winston Salem    NC    Depository    Regional Finance
Corporation of Tennessee    BB & T    XXXXXXXX    Winston Salem    NC   
Depository    Regional Finance Corporation of North Carolina    BB & T   
XXXXXXXX    Winston Salem    NC    Depository    Regional Management Corp.   
First Bank (NC)    XXXXXXXX    Rockingham    NC    Depository    Regional
Finance Corporation of North Carolina    First Bank (TN)    XXXXXXXX    Dickson
   TN    Depository    Regional Finance Corporation of Tennessee    First Bank
AL    XXXXXXXX    Talladega    AL    Depository    Regional Finance Corporation
of Alabama    First Citizens    XXXXXXXX    Columbia    SC    Depository   
Regional Finance Corporation of South Carolina    First National Bank of TX   
XXXXXXXX    Killeen    TX    Depository    Regional Finance Corporation of Texas
   First State Bank (AL)    XXXXXXXX    Fort Payne    AL    Depository   
Regional Finance Corporation of Alabama    First Tennessee    XXXXXXXX   
Memphis    TN    Depository    Regional Finance Corporation of Tennessee    FNB
Community Bank    XXXXXXXX    Midwest City    OK    Depository    Regional
Finance Company of Oklahoma, LLC    International Bank and Commerce    XXXXXXXX
   Zapata    TX    Depository    Regional Finance Corporation of Texas   



--------------------------------------------------------------------------------

Bank Name

  

Account
Number

  

City

  

State

  

Purpose

  

Company Name

  

Sweep
Account

Liberty Federal Savings Bank    XXXXXXXX    Enid    OK    Depository    Regional
Finance Company of Oklahoma, LLC    Merchants    XXXXXXXX    Jackson    AL   
Depository    Regional Finance Corporation of Alabama    Prosperity    XXXXXXXX
   Abilene    TX    Depository    Regional Finance Corporation of Texas    RCB
   XXXXXXXX    Ponca City    OK    Depository    Regional Finance Company of
Oklahoma, LLC    Southside    XXXXXXXX    Tyler    TX    Depository    Regional
Finance Corporation of Texas    Synovus    XXXXXXXX    Columbus    GA   
Depository    Regional Finance Company of Georgia, LLC    Synovus    XXXXXXXX   
Columbus    GA    Depository    Regional Finance Corporation of South Carolina
   Wells Fargo    XXXXXXXX    Greenville    SC    Master Funding    Regional
Management Corp.    Sweep Wells Fargo    XXXXXXXX    Greenville    SC   
Insurance Refunds    Regional Management Corp.    Sweep Wells Fargo    XXXXXXXX
   Greenville    SC    Corporate A/P    Regional Management Corp.    Sweep Wells
Fargo    XXXXXXXX    Greenville    SC    Tax Payments/Other ACH Debits   
Regional Management Corp.    Wells Fargo    XXXXXXXX    Greenville    SC   
Depository    Regional Management Receivables, LLC    Wells Fargo    XXXXXXXX   
Greenville    SC    Depository    Regional Management Receivables II, LLC   
Wells Fargo    XXXXXXXX    Greenville    SC    CRA Depository    Credit Recovery
Associates, Inc.    Sweep Wells Fargo    XXXXXXXX    Greenville    SC    RMC
(Insurance ACH Credits)    Regional Management Corp.    Sweep Wells Fargo   
XXXXXXXX    Greenville    SC    RMC Reinsurance Depository    RMC Reinsurance,
Ltd.    Wells Fargo    XXXXXXXX    Greenville    SC    CRA Licensing    Credit
Recovery Associates, Inc.    Wells Fargo    XXXXXXXX    Greenville    SC   
Georgia Licensing    Regional Finance Company of Georgia, LLC    Wells Fargo   
XXXXXXXX    Greenville    SC    Missouri Licensing    Regional Finance Company
of Missouri, LLC    Wells Fargo    XXXXXXXX    Greenville    SC    VA Licensing
   Regional Finance Company of Virginia, LLC    Wells Fargo    XXXXXXXX   
Greenville    SC    AL Checking    Regional Finance Corporation of Alabama   
Sweep Wells Fargo    XXXXXXXX    Greenville    SC    GA Checking    Regional
Finance Company of Georgia, LLC    Sweep Wells Fargo    XXXXXXXX    Greenville
   SC    NC Checking    Regional Finance Corporation of North Carolina    Sweep
Wells Fargo    XXXXXXXX    Greenville    SC    NC Checking    Regional Finance
Corporation of North Carolina    Sweep Wells Fargo    XXXXXXXX    Greenville   
SC    AL Checking    Regional Finance Corporation of Alabama    Sweep Wells
Fargo    XXXXXXXX    Greenville    SC    NM Checking    Regional Finance Company
of New Mexico, LLC    Sweep Wells Fargo    XXXXXXXX    Greenville    SC    SC
Checking    Regional Finance Corporation of South Carolina    Sweep Wells Fargo
   XXXXXXXX    Greenville    SC    TN Checking    Regional Finance Corporation
of Tennessee    Sweep Wells Fargo    XXXXXXXX    Greenville    SC    TX Checking
   Regional Finance Corporation of Texas    Sweep Wells Fargo    XXXXXXXX   
Greenville    SC    VA Checking    Regional Finance Company of Virginia, LLC   
Sweep



--------------------------------------------------------------------------------

Bank Name

  

Account
Number

  

City

  

State

  

Purpose

  

Company Name

  

Sweep
Account

Wells Fargo    XXXXXXXX    Greenville    SC    AL Depository    Regional Finance
Corporation of Alabama    Wells Fargo    XXXXXXXX    Greenville    SC    GA
Depository    Regional Finance Company of Georgia, LLC    Wells Fargo   
XXXXXXXX    Greenville    SC    NM Depository    Regional Finance Company of New
Mexico, LLC    Wells Fargo    XXXXXXXX    Greenville    SC    NC Depository   
Regional Finance Corporation of North Carolina    Wells Fargo    XXXXXXXX   
Greenville    SC    TN Depository    Regional Finance Corporation of Tennessee
   Wells Fargo    XXXXXXXX    Greenville    SC    SC Depository    Regional
Finance Corporation of South Carolina    Wells Fargo    XXXXXXXX    Greenville
   SC    TX Depository    Regional Finance Corporation of Texas    Wells Fargo
   XXXXXXXX    Greenville    SC    VA Depository    Regional Finance Company of
Virginia, LLC    Wells Fargo    XXXXXXXX    Greenville    SC    AL Loan
Solicitation    Regional Finance Corporation of Alabama    Sweep Wells Fargo   
XXXXXXXX    Greenville    SC    GA Loan Solicitation    Regional Finance Company
of Georgia, LLC    Sweep Wells Fargo    XXXXXXXX    Greenville    SC    NM Loan
Solicitation    Regional Finance Company of New Mexico, LLC    Sweep Wells Fargo
   XXXXXXXX    Greenville    SC    NC Loan Solicitation    Regional Finance
Corporation of North Carolina    Sweep Wells Fargo    XXXXXXXX    Greenville   
SC    OK Loan Solicitation    Regional Finance Company of Oklahoma, LLC    Sweep
Wells Fargo    XXXXXXXX    Greenville    SC    SC Loan Solicitation    Regional
Finance Corporation of South Carolina    Sweep Wells Fargo    XXXXXXXX   
Greenville    SC    TN Loan Solicitation    Regional Finance Corporation of
Tennessee    Sweep Wells Fargo    XXXXXXXX    Greenville    SC    TX Loan
Solicitation    Regional Finance Corporation of Texas    Sweep Wells Fargo   
XXXXXXXX    Greenville    SC    VA Checking    Regional Finance Company of
Virginia, LLC    Sweep Wells Fargo    XXXXXXXX    Minneapolis    MN   
Collection    Regional Management Receivables II, LLC    Wells Fargo    XXXXXXXX
   Minneapolis    MN    Reserve    Regional Management Receivables II, LLC   
Wells Fargo    XXXXXXXX    Minneapolis    MN    Reserve    RMC Reinsurance Ltd.
   Wells Fargo    XXXXXXXX    Minneapolis    MN    Collection    Regional
Management Receivables, LLC    Wells Fargo    XXXXXXXX    Minneapolis    MN   
Reserve    Regional Management Receivables, LLC   



--------------------------------------------------------------------------------

SCHEDULE 8.3

GUARANTIES

None.



--------------------------------------------------------------------------------

SCHEDULE 8.6

DEBT

None.